PER CURIAM.
We affirm the summary final judgment in favor of the appellee, Diane Reilly, and the dismissal with prejudice in favor of the appellee, John Reilly, entered in this case in all respects except for the issue of costs. When summary judgment was granted to Ms. Reilly, the order indicated that as the prevailing party, she was “entitled to recover her taxable costs” in an amount to be later determined. Later, however, the court rendered an order saying that Ms. Reilly’s motion for fees and costs was denied in all respects. Both parties agree that Ms. Reilly is entitled to taxable costs as the prevailing party. See § 57.041(1), Fla. Stat. (2011).
Accordingly, we affirm the judgment and order appealed from, but reverse and remand for assessment of taxable costs in favor of Ms. Reilly.
AFFIRMED in part, REVERSED in part, and REMANDED.
MONACO, LAWSON and EVANDER, JJ., concur.